Title: [Diary entry: 17 December 1785]
From: Washington, George
To: 

Saturday 17th. Thermometer at 56 in the Morng.  at Noon and  at Night. Rainy Morning, wind though not fresh at No. West which afterwards more to the No. & East & continued raining off & on all day. Went to Alexandria to meet the Trustees of the Academy in that place and offered to vest in the hands of the said Trustees, when they are permanently established by Charter, the Sum of One thousand pounds, the Interest of which only, to be applied towards the establishment of a charity School for the education of Orphan and other poor Children—which offer was accepted. Returned again in the Evening—Roads remarkably wet & bad.